Citation Nr: 1235387	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-20 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel




INTRODUCTION

The Veteran had active duty service from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied service connection for tinnitus and granted entitlement to service connection for bilateral hearing loss, with an evaluation of 10 percent as of February 18, 2009.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Audiometric testing shows the Veteran had Level I hearing in his right ear and Level XI hearing in his left ear.


CONCLUSION OF LAW

The schedular criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and examination.  The Board notes that the most recent examination report is from July 2009, over three years ago.  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007).  The Veteran has not made any contentions that his hearing loss has worsened since this examination.  
The July 2009 examination is deemed adequate for rating his service-connected hearing loss.  The examiner indicated that she reviewed both the claims file and the medical records.  This examiner documented the Veteran's current subjective complaints, as well as the objective audiometric results prior to rendering an opinion on the effects of this disability on the Veteran's daily activities and employability.  

Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In a July 2009 rating decision, the Veteran was granted service connection for bilateral hearing loss, evaluated as 10 percent disabling, effective February 19, 2009. 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as 'staged' ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has appealed the evaluation assigned for his bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  VA audiologists must also fully describe the functional effects caused by a hearing disability in his or her final report in addition to dictating objective test results.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b) (2011).

The Veteran has indicated that if he covers his left ear, he is unable to hear a telephone conversation with his right ear.  In addition, he reported that he has trouble distinguishing the direction from which his wife or another person is calling to him when they are in a different room.  He was provided with hearing aids by the VA in June 2004.  

Upon VA examination in July 2009, the Veteran indicated that he had problems hearing when background noise was present, and that it was necessary for him to ask people to repeat themselves in order for him to understand.  





Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
15
10
35
40
55

The average was 105 in the right ear and 35 in the left ear.  Speech recognition ability was 0 percent in the right ear and 100 percent in the left ear.  The impression was profound sensorineural hearing loss on the right, with no response above 250 Hz, and mild to moderately severe sensorineural hearing loss on the left.

The Board notes that the puretone threshold measurements in the right ear meet the criteria for a rating under 38 C.F.R. § 4.86(a).  The right ear puretone threshold measurements yield a Roman numeral XI under both Table VI, when combined with a speech discrimination ability of 0 percent, and under Table Via, based on an exceptional pattern of hearing in the right ear.  Under Table VI, the left ear is assigned Roman numeral I.  If the poorer ear is rated XI and the better ear is rated II, then a 10 percent rating is warranted.  See 38 C.F.R. § 4.85, Table VII.
 
Based on the objective data of record, there is no support for assignment of a rating in excess of 10 percent for the Veteran's bilateral hearing loss.  The Board is cognizant of the Veteran's contentions concerning his difficulty in hearing, and he described the functional impact of such in his statements in support of his claim as well as during his VA examinations, as noted above.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula.  That mechanical application unfortunately does not yield a compensable evaluation for the Veteran's current level of hearing loss, regardless of whether that hearing loss is due to military service.

The Board notes that the Veteran's hearing loss in his right ear is profound; however, the criteria for rating hearing loss accounts for this by considering the pure tone thresholds and speech discrimination ability for each ear and combining them for a rating commensurate with the Veteran's overall hearing loss.  While the Veteran has described functional impairment when speaking with others, both on the telephone and in person, the audiometric tests of record show an overall disability picture that is most nearly approximated by the currently assigned 10 percent evaluation.  Therefore, an evaluation in excess of 10 percent for the Veteran's bilateral hearing loss is not warranted.  See 38 C.F.R. § 4.7.

As the preponderance of the evidence is against the Veteran's claim, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claims.  See 38 U.S.C.A. § 5107(b).

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.  The Board finds no reason to refer this case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected bilateral hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

TDIU 

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case there has been no allegation or evidence of unemployability.  At his VA examination in July 2009, the Veteran indicated that he was a painter.  He has not made any allegations of being unable to secure or maintain employment due to his service-connected hearing loss.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

An initial evaluation in excess of 10 percent for bilateral hearing loss is denied.





REMAND

The Veteran has contended that he has tinnitus due to noise exposure during service.  He was provided with a VA examination in July 2009.  The VA examiner noted the Veteran's report of experiencing tinnitus for three to four years.  She found that, since the Veteran's tinnitus complaints did not begin until three to four years prior to the examination and "can be may be" associated with the Veteran's Meniere's disease, it was not likely that this condition was a result of military noise exposure.  The Veteran indicated that he was under a physician's care for his Meniere's disease; however, there are no records in the claims file that reflect a diagnosis of Meniere's disease.  While the Veteran submitted a statement dated in April 2009 indicating that all records relating to his claims were located at the VA in West Haven, Connecticut, it is unclear whether his treatment for Meniere's disease has been provided by the VA, as a claim for this issue is not clearly before the VA.  

On remand, the AOJ should contact the Veteran and ask him to identify the provider treating him for Meniere's disease and obtain the medical records showing treatment.  VA records are considered to be in VA's constructive possession at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).

In the July 2009 opinion, the examiner based her conclusion that the Veteran's tinnitus was possibly related to his Meniere's disease on the Veteran's self-reported diagnosis without any medical evidence reflecting a diagnosis of or treatment for such.  In addition, the Veteran submitted statements with his October 2009 notice of disagreement and his May 2010 VA Form 9 in which he contended that his tinnitus began within three to four months after his discharge from service, but as it was barely audible and intermittent he learned to deal with it.  It had worsened gradually over the years, until it had become such a distraction and annoyance, even waking him from sleep, that he sought medical attention.

As such, the Board finds it necessary to return the claims file to the examiner who provided the July 2009 examination in order to obtain an opinion that includes consideration and discussion of the Veteran's statements regarding his onset of mild, intermittent tinnitus three to four months following service, and to provide a rationale as to her opinion, including if it is confirmed that his tinnitus is related to Meniere's disease.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine where and when he has received treatment for Meniere's diseased.  Take the necessary steps to obtain all private or VA records pertaining to treatment of the Meniere's disease, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Return the claims file to the VA examiner who provided the July 2009 opinion, in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent probability or more) the Veteran's tinnitus is related to service.  The claims file must be reviewed and the examiner must take into account the Veteran's reports in his October 2009 notice of disagreement and his May 2010 VA Form 9 that he had mild, intermittent tinnitus that began three to four months following service and gradually increased to its current severity.  In addition, the examiner should review the medical evidence in the record and provide a rationale as to her opinion that the Veteran's tinnitus may be related to his Meniere's disease.  

If the July 2009 examiner is no longer available, then another comparably qualified examiner may respond in her place.  

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


